PER CURIAM.
Petitioner seeks a writ of habeas corpus arguing that the trial court revoked home detention and remanded Petitioner to secure detention despite a score of zero on Petitioner’s risk assessment instrument. In response, the State has conceded these facts, and agrees that the writ should issue as the trial court has not articulated written reasons in its detention order for the more restrictive placement. See § 985.215(2), Fla. Stat. (2005) (“If the court orders a placement more restrictive than indicated by the results of the risk assessment instrument, the court shall state, in writing, clear and convincing reasons for such placement.”); C.D.T. v. State, 920 So.2d 787 (Fla. 5th DCA Feb.16, 2006). Accordingly, the petition for writ of habeas corpus is granted. The trial court may revisit the issue if there is an appro*557priate basis to do so. Id.; D.B. v. State, 848 So.2d 1219 (Fla. 3d DCA 2003).
Petition GRANTED.
THOMPSON, ORFINGER and MONACO, JJ., concur.